Butler, D. J.
Judgment must be entered for the defendant on the point reserved. I find nothing to justify the forfeiture. The defendant is a retail dealer. The spirits were found in “stand casks,” such as are customarily used in the trade — vessels permanently affixed to the store, and constituting a part of the realty — containing, in this instance, each, as the witnesses say, “over five gallons.” The claim to forfeiture is based on section 3289 of the Revised Statutes, which provides that “all distilled spirits found in any cask or package, containing five gallons ór more, without having thereon each mark and stamp required therefor by law, shall be forfeited to the United States;” which section the plaintiff’s counsel reads as if the words “required therefor by law” were omitted, making it apply generally to such spirits found in all casks and packages whatever. This construction is not j ustifiable. The words referred to confine the application to spirits in such casks and packages, and in such quantities, as by other sections of the statute are required to he marked •and stamped. These other sections are 3320, 3321, (as altered by the act of August 15, 1876, 19 St. at Large, 152,) and 3323, which, plainly, are inapplicable to this case. No theorizing respecting the object of congress can extend the effect of these sections beyond the plain import of their terms. If it was intended to forfeit spirits found, in the quantities *22here shown, in all descriptions of unstamped vessels, it wotiid have been easy to say so. That it was not said so, leaves no room to doubt that it was not so intended. If this were open to doubt, however, it could not be forgotten that those who claim a forfeiture must be prepared to show a plain warrant for it.